                                    Case 5:20-cv-04773-EJD Document 14 Filed 08/06/20 Page 1 of 6


                             1   SANJAY M. NANGIA (SBN: 264986)
                                 DAVIS WRIGHT TREMAINE LLP
                             2   505 Montgomery Street, Suite 800
                                 San Francisco, California 94111
                             3   Telephone: 415.276.6500
                                 Email: sanjaynangia@dwt.com
                             4
                                 Attorneys for Non-Party
                             5   MICROSOFT CORPORATION
                             6
                                 PATRICK M. RYAN (SBN 203215)
                             7    pryan@bzbm.com
                                 STEPHEN C. STEINBERG (SBN 230656)
                             8    ssteinberg@bzbm.com
                                 GABRIELLA A. WILKINS (SBN 306173)
                             9    gwilkins@bzbm.com
                                 BARTKO ZANKEL BUNZEL & MILLER
                            10   A Professional Law Corporation
                                 One Embarcadero Center, Suite 800
                            11   San Francisco, California 94111
DAVIS WRIGHT TREMAINE LLP




                                 Telephone: (415) 956-1900
                            12   Facsimile: (415) 956-1152
                            13   Attorneys for Plaintiffs CISCO SYSTEMS, INC. and
                                 CISCO TECHNOLOGY, INC.
                            14

                            15
                                                      IN THE UNITED STATES DISTRICT COURT
                            16
                                                     THE NORTHERN DISTRICT OF CALIFORNIA
                            17

                            18   CISCO SYSTEMS, INC.; and CISCO                 Case No. 5:20-cv-04773-EJD
                                 TECHNOLOGY, INC.,
                            19                                                  STIPULATION ON MICROSOFT
                                              Plaintiffs,                       CORPORATION’S COMPLIANCE
                            20                                                  WITH JULY 20, 2020 ORDER
                                       v.
                            21
                                 SHENZHEN USOURCE TECHNOLOGY CO.;
                            22   SHENZHEN WAREX TECHNOLOGIES CO.,
                                 LTD.; and WAREX TECHNOLOGIES
                            23   LIMITED,

                            24                Defendants.

                            25

                            26

                            27

                            28


                                 STIPULATION ON MICROSOFT CORPORATION’S COMPLIANCE WITH JULY 20, 2020 ORDER
                                 Case No. 5:20-cv-04773-EJD
                                     Case 5:20-cv-04773-EJD Document 14 Filed 08/06/20 Page 2 of 6


                             1          Plaintiffs Cisco Systems, Inc. and Cisco Technology, Inc. (together, “Cisco”), and non-
                             2   party Microsoft Corporation stipulate as follows.
                             3          1.      On July 20, 2020, the Court entered a temporary restraining order. ECF No. 12.
                             4   This Order was issued without notice to or an opportunity to be heard from Microsoft.
                             5          2.      The Order requires Microsoft to “deindex, delist, or otherwise remove from its
                             6   index and search results any URL owned, controlled, or otherwise associated with any
                             7   Restrained Party’s advertisement, offer for sale, or sale of Cisco-marked products and/or
                             8   products advertised using the CISCO Marks” (“URL Removal Requirements”)
                             9          3.      On July 30, 2020, Microsoft received a copy of the Order, along with a letter
                            10   stating that Plaintiffs did not expect compliance with the Order until August 10, 2020.
                            11          4.      On August 3, 2020, counsel for Microsoft contacted counsel for Plaintiffs,
DAVIS WRIGHT TREMAINE LLP




                            12   explaining that Microsoft did not have sufficient information to comply with the Order, including
                            13   a list of URLs to be de-indexed. Later that day, counsel for Plaintiffs provided a consolidated
                            14   list of URLs, a copy of which is attached as Exhibit A, from Exhibits 3D and 3E to the 7/14/20
                            15   Declaration of the Third Witness, ECF Nos. 10-7 and 10-8, which are referenced in ECF No. 12.
                            16          5.      Microsoft is in the process of de-indexing the URLs listed on Exhibit A, and
                            17   anticipates completing that process no later than August 10, 2020, after which Microsoft will
                            18   have complied with the URL Removal Requirements, except that Cisco reserves its rights to
                            19   identify additional URLs, and Microsoft reserves its rights to object.
                            20          6.      The Order also requires Microsoft to “disable and be restrained from providing
                            21   any services to any Restrained Party, currently or in the future, in relation to the advertisement,
                            22   offer for sale, or sale of Cisco-marked products and/or products advertised using the CISCO
                            23   Marks; [and] disable and be restrained from displaying any advertisements used by or associated
                            24   with any Restrained Party in connection with the advertisement, offer for sale, or sale of Cisco-
                            25   marked products and/or otherwise using the CISCO Marks” (“Future Account Requirements”)
                            26          7.      Microsoft has made a good faith effort to prevent the creation of any Bing Ads
                            27   accounts by anyone providing the following account name or contact information, each term in
                            28   its exact form: Shenzhen Usource Technology Co.; Shenzhen Warex Technologies Co.; Warex

                                                                         1
                                 STIPULATION ON MICROSOFT CORPORATION’S COMPLIANCE WITH JULY 20, 2020 ORDER
                                 Case No. 5:20-cv-04773-EJD
                                     Case 5:20-cv-04773-EJD Document 14 Filed 08/06/20 Page 3 of 6


                             1   Technologies Limited; kc@usourcetech.com; service@usourcetech.com; sales@warex.cn;
                             2   Laural@warex.cn; jeff@usourcetech.com; Shenzhen Youxinyuan Technology Co.; Yuan
                             3   Jianqing; Kwong Weitian; Shenzhen Weixun Optical Technology Co., LTD.;
                             4   raymondh@warex.cn; Chu Xiaozhe; and Chu Tianxiang (collectively, “Restrained
                             5   Parties”). Microsoft has complied with the Future Account Requirements of the Order, except
                             6   that Cisco reserves its rights to identify additional name or contact information, and Microsoft
                             7   reserves its rights to object.
                             8           8.      The Order also requires that Microsoft “take all steps necessary to prevent links to
                             9   Defendants’ online marketplace accounts from displaying any Cisco-marked product and/or
                            10   product advertised using the CISCO Marks in search results; and within three business days of
                            11   receipt of this Order provide to counsel for Cisco a statement certifying compliance with the
DAVIS WRIGHT TREMAINE LLP




                            12   requirements of this paragraph.” (“Current Account Requirements”).
                            13           9.      Microsoft has located no Bing Ads accounts in the names of or using the email
                            14   addresses of the Restrained Parties and so has complied with the Current Account Requirements,
                            15   except that Cisco reserves its rights to identify additional name or email address information, and
                            16   Microsoft reserves its rights to object.
                            17           10.     The Order also requires Microsoft to “produce to Cisco expedited discovery,
                            18   including copies of all documents and records in such person’s or entity’s possession, custody, or
                            19   control relating or referring to”
                            20           1. the names, addresses, and other contact information, including any and all
                            21           associated email addresses, of any of the Restrained Parties;
                            22           2. the nature of any of the Defendants’ operations (including, but not limited to,
                            23           identifying information associated with any Internet stores or online marketplace
                            24           accounts), methods of payment, transportation, and listing history concerning the
                            25           advertisement, offer for sale, or sale of Cisco-marked products and/or products
                            26           advertised using the CISCO Marks;
                            27           3. any online marketplace accounts registered by Defendants, along with the true
                            28           identities and contact information of the registrants of each online marketplace

                                                                         2
                                 STIPULATION ON MICROSOFT CORPORATION’S COMPLIANCE WITH JULY 20, 2020 ORDER
                                 Case No. 5:20-cv-04773-EJD
                                      Case 5:20-cv-04773-EJD Document 14 Filed 08/06/20 Page 4 of 6


                             1          account to the extent the privacy protection service for any of Defendants’
                             2          Internet stores, seller identifications, online marketplace accounts, commercial
                             3          Internet websites, store URLs, and email addresses has concealed the registrant’s
                             4          identity and contact information;
                             5          4. any financial accounts owned or controlled by any of the Restrained Parties,
                             6          including such accounts residing with or under the control of any Payment
                             7          Service (as defined above);
                             8          5. the names and electronic and physical addresses of every owner and employee
                             9          of each of the Restrained Parties; and
                            10          6. any other documents concerning or relating to any of the Restrained Parties.
                            11   (“Discovery Requirements”).
DAVIS WRIGHT TREMAINE LLP




                            12          11.     Based on a URL alone, Microsoft cannot ascertain any identifying non-public
                            13   information about the domain name owner, so Plaintiffs and Microsoft agree that Microsoft
                            14   cannot provide further information at this time and has satisfied the Discovery Requirements,
                            15   except that Cisco reserves its rights to provide additional information that may enable Microsoft
                            16   to provide discovery in the future, and Microsoft reserves its rights to object.
                            17          12.     So long as Microsoft has de-indexed the URLs listed on Exhibit A by August 10,
                            18   2020, Microsoft has complied with the Order as set forth above.
                            19   //
                            20   //
                            21   //
                            22   //
                            23   //
                            24   //
                            25   //
                            26   //
                            27   //
                            28   //

                                                                         3
                                 STIPULATION ON MICROSOFT CORPORATION’S COMPLIANCE WITH JULY 20, 2020 ORDER
                                 Case No. 5:20-cv-04773-EJD
                                    Case 5:20-cv-04773-EJD Document 14 Filed 08/06/20 Page 5 of 6


                             1
                                 DATED: August 6, 2020                              Respectfully submitted,
                             2

                             3                                              BARTKO ZANKEL BUNZEL & MILLER
                                                                               A Professional Law Corporation
                             4

                             5

                             6
                                                                      By:            /s/ Patrick M. Ryan
                             7                                                       PATRICK M. RYAN
                                                                                   Attorneys for Plaintiffs
                             8                                                  CISCO SYSTEMS, INC., and
                                                                                CISCO TECHNOLOGY, INC.
                             9

                            10                                                DAVIS WRIGHT TREMAINE LLP
                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13                                        By:            /s/ Sanjay M. Nangia
                                                                                   SANJAY M. NANGIA
                            14
                                                                                   Attorneys for Non-Party
                            15                                                  MICROSOFT CORPORATION

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                         4
                                 STIPULATION ON MICROSOFT CORPORATION’S COMPLIANCE WITH JULY 20, 2020 ORDER
                                 Case No. 5:20-cv-04773-EJD
                                    Case 5:20-cv-04773-EJD Document 14 Filed 08/06/20 Page 6 of 6


                             1                                    [PROPOSED] ORDER
                             2         It is SO ORDERED.
                             3         Dated this ___ day of August, 2020.
                             4

                             5                                     __________________________________
                             6                                     UNITED STATES DISTRICT JUDGE
                             7

                             8

                             9

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                         1
                                 STIPULATION ON MICROSOFT CORPORATION’S COMPLIANCE WITH JULY 20, 2020 ORDER
                                 Case No. 5:20-cv-04773-EJD
